EXHIBIT 21 Subsidiaries of Pomeroy IT Solutions, Inc. Subsidiary State of Incorporation PCR Holdings, Inc. (f/k/a Technology Integration Financial Services, Inc.) Kentucky Pomeroy Select Integration Solutions, Inc. Delaware Pomeroy Computer Resources Holding Company, Inc. Delaware Pomeroy IT Solutions Sales Company, Inc. Delaware Pomeroy Staffing Solutions, LLC Delaware PCR Properties, LLC (f/k/a T.I.F.S. Advisory Services, Inc.) Delaware Pomeroy Computer Resources Operations, LLP Kentucky Alternative Resources Corporation Delaware ARC Services, Inc. Delaware ARC Midholding, Inc. Delaware ARC Technology Management, LLC Delaware ARC Staffing Management, LLC Delaware ARC Shared Services, LLC Delaware ARC Solutions, Inc. Delaware Pomeroy IT Solutions Canada Unlimited Liability Company Nova Scotia E-15
